 



Exhibit 10.4.1
[MIDA LETTERHEAD]

  Our Ref : 130/38320/1556/0010ACI   Date : 21 July, 2005

Managing Director,
Komag USA (Malaysia) Sdn.
Bayan Lepas Free Trade Zone,
Phase III, 11900 Pulau Pinang
Dear Sir:
     Application for:-

  (i)   Reducing the period of current tax exemption approved to the projects
located at Bayan Lepas Free Trade Zone, Phase III, Pulau Pinang (KM1) and Bayan
Lepas Free Trade Zone, Phase IV, Pulau Pinang (KM3)     (ii)   Extension of Tax
Exemption for ten (10) years under Section 127, the Income Tax Act, 1967 at
Bayan Lepas Free Trade Zone, Phase III, Pulau Pinang (KM1), Bayan Lepas Free
Trade Zone, Phase IV, Pulau Pinang (KM3), Sama Jaya Free Industrial Zone,
Kuching, Sarawak (KSO) and Pasir Gudang Industrial Zone, Johor Darul Takzim
(KJO)     (iii)   Tax Exemption for ten (10) years to manufacture silicon ingots
and wafers for solar applications at Sama Jaya Free Industrial Zone, Kuching,
Sarawak (KSO)    

I refer to your application received on 6 June, 2005 regarding the above.

2.   I wish to inform you that the Hon. Minister of Finance has approved as
follows:

  (i)   To reduce the period of current tax exemption under Section 127, the
Income Tax Act, 1967, until 31 December 2006 for:-

  (a)   The manufacture of thin-film magnetic disks using Advanced Multi-layer
Longitudinal Magnetic Recording (LMR) technology and Perpendicular Multi-layer
Magnetic Recording (PMR)

 
LEMBAGA KEMAJUAN PERINDUSTRIAN MALAYSIA
(Malaysian Industrial Development Authority)
Blok 4, Plaza Sentral, Jalan Stesen Sentral 5, Kuala Lumpur Sentral, 50470 Kuala
Lumpur,
P.O. Box 10618, 50720 Kuala Lumpur,
Telefon: 603-2267 3633, 603-2274 3633  Fax: 603-2274 7970
E-mail: mida@mida.gov.my
http://www.mida.gov.my

 



--------------------------------------------------------------------------------



 



-2-

      technology; including plated substrates, plated polished substrates,
textured disks and metalized glass disks at Bayan Lepas Free Trade Zone, Phase
III, Pulau Pinang (KM1). (The earlier tax exemption period for this project is
from 1 July 2003 to 30 June 2011).     (b)   The manufacture of thin-film
magnetic disks, textured disks and metalized glass disks at Bayan Lepas Free
Trade Zone, Phase IV, Pulau Pinang (KM3). The earlier tax exemption period for
this project is from 1 January 1999 to December 2008.

  (ii)   Extension of tax exemption for ten (10) years under Section 127, the
Income Tax Act, 1967 for manufacture of the following products effective from 1
January, 2007:-

  (a)   Thin-film magnetic disks using Advanced Multi-layer Longitudinal
Magnetic Recording (LMR) technology and Perpendicular Multi-layer Magnetic
Recording (PMR) technology; including plated substrates, plated polished
substrates, textured disks and metalized glass disks at Bayan Lepas Free Trade
Zone, Phase III, Pulau Pinang (KM1).     (b)   Thin-film magnetic disks,
textured disks and metalized glass disks at Bayan Lepas Free Trade Zone, Phase
IV, Pulau Pinang (KMS).     (c)   Thin-film magnetic disks, plated polished
substrates and aluminium substrates at Sama Jaya Free Industrial Zone, Kuching,
Sarawak (KSO).     (d)   Plated polished substrates, plated substrates and
aluminium substrates at Pasir Gudang Industrial Zone, Johor Darul Takzim (KJO).

  (iii)   Tax exemption for ten (10) years under Section 127, the Income Tax
Act, 1967 to manufacture silicon ingots and wafers for solar applications at
Sama Jaya Free Industrial Zone, Kuching, Sarawak (KSO).

3. The approvals as mentioned in para 2(ii) and (iii) are subject to the
following conditions:

  (i)   Total additional investment in fixed assets excluding land must be at
least RM1,100 million within a period of 3 years starting from 1 July, 2005 to
30 June, 2008 as proposed.

 



--------------------------------------------------------------------------------



 



-3-

  (ii)   The percentage of R&D expenditure to gross sales should be at least 1%
on an annual basis.     (iii)   The percentage of science and technical staff
having degrees or diplomas with a minimum of 5 years working experience in
related fields should comprise at least 7% of the company’s total workforce; and
    (iv)   The sales of plated substrates, plated polished substrates and
aluminium substrates to other companies excluding those for use by Komag USA
(Malaysia) Sdn. should not exceed 20% of the total sales of thin-film magnetic
disks, plated substrates, plated polished substrates, textured disks, aluminium
substrates and metalized glass disks.

You are required to submit a report on the progress of the implementation of the
project to MIDA.
4. The implementation of tax exemption approval under Section 127, the Income
Tax Act, 1967 is in accordance with the guidelines under the Promotion of
Investment Act, 1986.
Thank you.
Yours sincerely,
/s/ Datuk R. Karunakaran          
(DATUK R. KARUNAKARAN)
Director General
Malaysian Industrial Development Authority

                                 

 



--------------------------------------------------------------------------------



 



         

-4-

     
c.c.
  Secretary General
 
  Ministry of International Trade and Industry
 
  (Attention: Director, Industrial Division)
 
   
 
  Secretary General
 
  Ministry of Finance
 
  (Attention: Secretary, Tax Division)
 
   
 
  Director General
 
  Inland Revenue Authority
 
   
 
  General Manager
 
  Penang Development Council
 
   
 
  Permanent Secretary
 
  Ministry of Industrial Development
 
  Sarawak
 
   
 
  General Manager
 
  Johor Corporation
 
   
 
  Director
 
  MIDA Regional Office, Penang
 
   
 
  Director
 
  MIDA Regional Office, Sarawak
 
   
 
  Director
 
  MIDA Regional Office, Johor
 
   
 
  Director
 
  Industry Services Division, MIDA

 